DETAILED ACTION
	Claims 1-2, 4, 6-8, 10-14, and 16-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leismer (US Publication 2001/0045283 A1; herein “Leismer”) in view of Hirth et al. (US Publication 2003/0122373 A1; herein “Hirth”).

	In regards to claim 1, Leismer discloses: A well system (at least figure 3 and paragraph [0027] introduces an apparatus 10 for use in a wellbore environment), comprising: 
	a well tubing string (combination of 18 and 22, as shown in at least figure 3; at least paragraph [0029] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing”; “The safety sub also includes a second member 20, or lower connector, that has a lower end 22 adapted for connection to a downhole tubular or device, such as a sand face completion string including a sand screen”) comprising: 
	a first tubular (element 18; at least paragraph [0029] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing”) with a first connector end (see the illustration of figure 4 below) having an exterior surface with a non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional about at least 34 establishes for a non-circular transverse cross-section of the exterior surface); 
	a second tubular (element 22; at least paragraph [0029] introduces “The safety sub also includes a second member 20, or lower connector, that has a lower end 22 adapted for connection to a downhole tubular or device, such as a sand face completion string including a sand screen”) with a second connector end (see the illustration of figure 4 below) having an interior surface with a corresponding non-circular transverse cross-section linearly receiving the first connector end (Examiner notes that taking a slice of the cross-sectional area about at least 32 establishes for a non-circular transverse cross-section of the interior surface); 
	a seal between the first connector end and the second connector end, the seal positioned in a seal groove formed in the exterior surface of the first connector end or in the interior surface of the second connector end (at least paragraph [0030] introduces “The male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements”; Examiner notes that once the first connector end and the second connector end are coupled together as shown in at least figure 3, the seal, such as, the disclosed O-ring seal(s) which goes in the groove(s) 31, are positioned between the first connector end and the second connector end); and 
	wherein the non-circular transverse cross-section of the first connector end and the corresponding non-circular transverse cross-section of the second connector end, which slidably receives the first connector end therein (at least paragraphs [0029-0031] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing. The connection may be by conventional threads or other conventional devices”; “The side surface of the finger 32 and the side surface of the slot 34 are in very close proximity and are preferably in sliding abutment”), each comprises a pair of rounded ends connected by longitudinal flat sides (at least figures 3-4 introduces the rounded ends, such as 32 and 31, which are connected to longitudinal flat sides, such as the walls of 34, 36), and 
	wherein at least one of the longitudinal flat sides creates room for an external bypass slot that extends lengthwise along an exterior of the first tubular and the second tubular (at least paragraphs [0026-0033] and figure 3 introduces “The first and second members define a control line passageway 36 that, when the safety sub 10 is assembled, provides a passageway through which a control line 2 may be run”).

    PNG
    media_image1.png
    858
    675
    media_image1.png
    Greyscale

	However, Leismer appears to be silent in regards to: a locking mechanism coupling the first tubular to the second tubular and comprising a wire disposed in corresponding radial grooves formed in the exterior surface of a non-tapered portion of the first connector end and in the interior surface of a non-tapered portion of the second connector end to prevent inadvertent separation of the first connector end from the second connector end.	 
	Nonetheless, Hirth teaches connecting and securing downhole tubulars. Hirth discloses: a locking mechanism coupling the first tubular (at least 100) to the second tubular (at least 110) and comprising a wire (at least 500) disposed in corresponding radial grooves (at least 120, 130) formed in the exterior surface of a non-tapered portion of the first connector end and in the interior surface of a non-tapered portion of the second connector end (non-tapered portion of the respective surfaces are shown in light of the cross-sectional views of figures 1-2 & 5) to prevent inadvertent separation of the first connector end from the second connector end (at least paragraphs [0023 and 0025] and figures 1-2 & 5 introduces “…illustrated in FIG. 2 is a locking member 500 which has been inserted into the rectangular path and extended therein. In the illustration of FIG. 2, the locking member 500 is a flexible metallic device such as wire. With the mating grooves 120, 130 aligned and the locking member 500 inserted therein, any axial or rotational movement between the components 100, 110 is prevented due to the direction and/or lead of the grooves 120, 130”). Examiner notes that though the teachings of Leismer refer to an alternative embodiment in which the structure disclosed therein can be attached to "a standard tubing string", in which separation of the tubing/control line is created using “chemical, burning, mechanical, hydraulic or explosive means” (see at least paragraph [0035] of Leismer), the means are still reasonably applicable to the connection mechanism as disclosed in Hirth and still allow for the separation sub and the cutting function disclosure of Leismer to remain (discussed in more detail in the Response to Arguments section below).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer to include the teachings of Hirth, by modifying the downhole tubing connection ends taught by Leismer to include for a locking mechanism comprising a wire disposed in corresponding radial grooves formed in the adjoining surfaces of tubular connecting ends taught by Hirth to allow for connecting tubulars together to produce a connection that has high bi-directional torque resistance (at least paragraphs [0003]). Furthermore, doing so, will allow for maintaining a strong connection between the tubulars while it is conveyed downhole to its target location.

	In regards to claim 6, Leismer further discloses: a control line (2) disposed in the external bypass slot (as shown in at least figures 3-4).	

	In regards to claim 7, Leismer further discloses: wherein the seal comprises an O-ring seal (at least paragraph [0030] introduces “The male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements”).

	In regards to claim 8, Leismer further discloses: wherein the seal comprises a backup ring (at least paragraph [0030] introduces “The male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements”; Examiner notes that because a plurality of grooves 31 with its corresponding O-rings are disclosed to be used in the apparatus, any of the second or more O-rings can be distinguished as the “backup ring”).

In regards to claim 10, Hirth further discloses: wherein the locking mechanism comprises a plurality of wires (at least paragraphs [0023 and 0025] and figures 1-2 introduces “…illustrated in FIG. 2 is a locking member 500 which has been inserted into the rectangular path and extended therein. In the illustration of FIG. 2, the locking member 500 is a flexible metallic device such as wire. With the mating grooves 120, 130 aligned and the locking member 500 inserted therein, any axial or rotational movement between the components 100, 110 is prevented due to the direction and/or lead of the grooves 120, 130”; at least claim 7 introduces “…the locking member comprises a plurality of wires insertable into the pathway”) which are each fed through an opening in the second connector end to a position between the first connector end and the second connector end (at least paragraph [0029] introduces “Utilizing the openings 270, locking members 310, 320, may be inserted and run through the helical grooves 260, 215, 265, 220, thereby locking the threaded connection to axial or rotational movement after the threads 210, 255 are made up”).

	In regards to claim 11, Leismer discloses: A method of forming a connection (at least paragraph [0015] introduces “In an alternative embodiment of the invention a method of completing a well includes providing a tubular string comprising a safety sub where the safety sub comprises a control line cutting mechanism. A control line is attached to the tubular string, the control line being disposed through the control line cutting mechanism, and the tubular string and control line are inserted into the well”), comprising: 
	forming a first tubular (element 18; at least paragraph [0029] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing”) with a first connector end (see the illustration of figure 4 below) having an exterior surface with a non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional about at least 34 establishes for a non-circular transverse cross-section of the exterior surface); Page 4 
	forming a second tubular (element 22; at least paragraph [0029] introduces “The safety sub also includes a second member 20, or lower connector, that has a lower end 22 adapted for connection to a downhole tubular or device, such as a sand face completion string including a sand screen”) with a second connector end (see the illustration of figure 4 below) having an interior surface with a corresponding, non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional area about at least 32 establishes for a non-circular transverse cross-section of the interior surface) which matingly engages the first connector end (as shown in at least figure 3), 
	wherein the non-circular transverse cross-section of the first connector end and the corresponding non-circular transverse cross-section of the second connector end, which slidably receives the first connector end therein (at least paragraphs [0029-0031] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing. The connection may be by conventional threads or other conventional devices”; “The side surface of the finger 32 and the side surface of the slot 34 are in very close proximity and are preferably in sliding abutment”), each comprises a pair of rounded ends connected by longitudinal flat sides (at least figures 3-4 introduces the rounded ends, such as 32 and 31, which are connected to longitudinal flat sides, such as the walls of 34, 36); 
	providing an external control line bypass slot in at least one of the longitudinal flat sides and along an exterior of the first tubular and the second tubular (at least paragraphs [0026-0033] and figure 3 introduces “The first and second members define a control line passageway 36 that, when the safety sub 10 is assembled, provides a passageway through which a control line 2 may be run”); 
	causing linear movement between the first tubular and the second tubular until the first connector end and the second connector end are engaged to form a tubing string (at least paragraphs [0029-0031] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing. The connection may be by conventional threads or other conventional devices”; “The side surface of the finger 32 and the side surface of the slot 34 are in very close proximity and are preferably in sliding abutment”); 
	sealing the first connector end with the second connector end by positioning a seal in a seal groove formed in the exterior surface of the first connector end or in the interior surface of the second connector end (at least paragraph [0030] introduces “The male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements”; Examiner notes that once the first connector end and the second connector end are coupled together as shown in at least figure 3, the seal, such as, the disclosed O-ring seal(s) which goes in the groove(s) 31, are positioned between the first connector end and the second connector end); and 
	wherein the first connector end and the second connector end are connected without using a threaded connection at a non-tapered connection region (at least paragraphs [0029-0031] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing. The connection may be by conventional threads or other conventional devices”; “The side surface of the finger 32 and the side surface of the slot 34 are in very close proximity and are preferably in sliding abutment”; furthermore, at least figure 4 shows the non-threaded connection, where only grooves 31 are used to secure sealing elements, such as O-ring seals).

    PNG
    media_image1.png
    858
    675
    media_image1.png
    Greyscale

	However, Leismer appears to be silent in regards to: locking together the first tubular and the second tubular via a locking wire inserted in corresponding radial grooves formed in the exterior surface of a non-tapered portion of the first connector end and in the interior surface of a non-tapered portion of the second connector end after engagement of the first connector end and the second connector end.
	Nonetheless, Hirth teaches connecting and securing downhole tubulars. Hirth discloses: locking together the first tubular (at least 100) and the second tubular (at least 110) via a locking wire (at least 500) inserted in corresponding radial grooves (at least 120, 130) formed in the exterior surface of a non-tapered portion of the first connector end and in the interior surface of a non-tapered portion of the second connector end after engagement of the first connector end and the second connector end (non-tapered portion of the respective surfaces are shown in light of the cross-sectional views of figures 1-2; at least paragraphs [0023 and 0025] and figures 1-2 introduces “…after a threaded connection has been made and the helical grooves 120, 130 formed in each component 100, 110 are aligned. As illustrated, the threads 105 of component 100 mate with threads 125 of component 110, thereby physically connecting the components 100, 110. In addition to the threaded connection, the mating grooves 120, 130 of the component 100, 110 align to form a substantially rectangular path or pathway between the mating surfaces of components 100, 110. Also illustrated in FIG. 2 is a locking member 500 which has been inserted into the rectangular path and extended therein. In the illustration of FIG. 2, the locking member 500 is a flexible metallic device such as wire. With the mating grooves 120, 130 aligned and the locking member 500 inserted therein, any axial or rotational movement between the components 100, 110 is prevented due to the direction and/or lead of the grooves 120, 130”). Examiner notes that though the teachings of Leismer refer to an alternative embodiment in which the structure disclosed therein can be attached to a tubing string, in which separation of the tubing/control line is created using “chemical, burning, mechanical, hydraulic or explosive means” (see at least paragraph [0035] of Leismer), the means are still reasonably applicable to the connection mechanism as disclosed in Hirth and still allow for the separation sub and the cutting function disclosure of Leismer to remain.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer to include the teachings of Hirth, by modifying the downhole tubing connection ends taught by Leismer to include for inserting a locking wire in corresponding radial grooves formed in the exterior surface of the first connector end and in the interior surface of the second connector end taught by Hirth to allow for connecting tubulars together to produce a connection that has high bi-directional torque resistance (at least paragraphs [0003]). Furthermore, doing so, will allow for maintaining a strong connection between the tubulars while it is conveyed downhole to its target location.

In regards to claim 12, Hirth further discloses moving the tubing string downhole into a wellbore after locking (at least paragraphs [0003 and 0005] introduces connecting/locking various tubulars for purposes of the wellbore operations, such as, drilling a borehole into the Earth).

	In regards to claim 13, Leismer further discloses: placing a control line (2) in the external control line bypass slot (as shown in at least figures 3-4) and moving the tubing string downhole into a wellbore (at least paragraph [0003] introduces “This invention relates generally to tools used to complete subterranean wells”).

	In regards to claim 14, Leismer further discloses: wherein sealing comprises using an O-ring seal (at least paragraph [0030] introduces “The male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements”).

Claims 2-3 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leismer (US Publication 2001/0045283 A1; herein “Leismer”) in view of Hirth et al. (US Publication 2003/0122373 A1; herein “Hirth”) with the teachings of Ohmer et al. (US Publication 2002/0112857 A1; herein “Ohmer”).

In regards to claim 2, Leismer in view of Hirth disclose claim 1 above.
However, Leismer in view of Hirth appear to be silent in regards to: wherein the first tubular comprises a pair of isolated, internal fluid flow passages.
Nonetheless, Ohmer teaches a multilateral tubing system which uses non-threaded tubing connection ends to assemble the multilateral tubing apparatus downhole. Ohmer discloses: wherein the first tubular comprises a pair of isolated, internal fluid flow passages (at least figures 15-17 and paragraphs [0022, 0088-0105] introduces “FIGS. 16A-16C show different types of flow control assemblies that can be used in the junction assembly of FIG. 15.FIGS. 17A-17D illustrate different stages of installing the junction assembly of FIG. 15”; figure 15 introduces the first tubular of element 274 to comprise of a pair of isolated, internal fluid flow passages to be of elements 264 & 272; the first tubular of element 274, is shown in detail within figure 17, which introduces the first tubular element to be elements 708, 720).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer in view of Hirth to include the teachings of Ohmer, by modifying the first tubular taught by Leismer in view of Hirth to include for a pair of isolated, internal fluid flow passages taught by Ohmer to allow for controlling fluid flow from different zones and from multiple sources in a multilateral well (at least paragraph [0005]).

In regards to claim 3, Leismer in view of Hirth disclose claim 1 above.
However, Leismer in view of Hirth appear to be silent in regards to: wherein the first tubular and the second tubular form a multilateral Y-block.
Nonetheless, Ohmer teaches a multilateral tubing system which uses non-threaded tubing connection ends to assemble the multilateral tubing apparatus downhole. Ohmer discloses: wherein the first tubular and the second tubular (element 250, as shown in figures 15 & 17D) form a multilateral Y-block (at least figures 15-17 and paragraphs [0022, 0088-0105] introduces “FIGS. 16A-16C show different types of flow control assemblies that can be used in the junction assembly of FIG. 15.FIGS. 17A-17D illustrate different stages of installing the junction assembly of FIG. 15”; figure 15 introduces the first tubular of element 274 to comprise of a pair of isolated, internal fluid flow passages to be elements 264 & 272; the first tubular of element 274, is shown in detail within figure 17, which introduces the first tubing element to be elements 708, 720).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer in view of Hirth to include the teachings of Ohmer, by modifying the first tubular and the second tubular taught by Leismer in view of Hirth to form a multilateral Y-block taught by Ohmer to allow for controlling fluid flow from different zones and from multiple sources in a multilateral well (at least paragraph [0005]).	

In regards to claim 16, Leismer in view of Hirth disclose claim 11 above.
However, Leismer in view of Hirth appear to be silent in regards to: providing a plurality of isolated flow passages through at least one of the first tubular and the second tubular.
Nonetheless, Ohmer teaches a multilateral tubing system which uses non-threaded tubing connection ends to assemble the multilateral tubing apparatus downhole. Ohmer discloses: providing a plurality of isolated flow passages through at least one of the first tubular and the second tubular (at least figures 15-17 and paragraphs [0022, 0088-0105] introduces “FIGS. 16A-16C show different types of flow control assemblies that can be used in the junction assembly of FIG. 15.FIGS. 17A-17D illustrate different stages of installing the junction assembly of FIG. 15”; figure 15 introduces the first tubular of element 274 to comprise of a pair of isolated, internal fluid flow passages to be of elements 264 & 272; the first tubular of element 274, is shown in detail within figure 17, which introduces the first tubular element to be elements 708, 720).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer in view of Hirth to include the teachings of Ohmer, by modifying the first tubular taught by Leismer in view of Hirth to include for providing a plurality of isolated flow passages through at least one of the first tubular and the second tubular taught by Ohmer to allow for controlling fluid flow from different zones and from multiple sources in a multilateral well (at least paragraph [0005]).

	In regards to claim 17, Leismer in view of Hirth disclose claim 11 above.
	However, Leismer in view of Hirth appear to be silent in regards to: wherein causing linear movement comprises forming a multilateral Y-block in the tubing string.
Nonetheless, Ohmer teaches a multilateral tubing system which uses non-threaded tubing connection ends to assemble the multilateral tubing apparatus downhole. Ohmer discloses: wherein causing linear movement comprises forming a multilateral Y-block in the tubing string (at least paragraphs [0088-0104] introduces for the tubing connections to be via stabbing to allow for forming the multilateral Y-block, as further shown in at least figures 15-17).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer in view of Hirth to include the teachings of Ohmer, by modifying the linear movement of the tubulars forming a tubing string taught by Leismer in view of Hirth to include for the linear movement to form a multilateral Y-block in the tubing string taught by Ohmer to allow for controlling fluid flow from different zones and from multiple sources in a multilateral well (at least paragraph [0005]).

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohmer et al. (US Publication 2002/0112857 A1; herein “Ohmer”) in view of Leismer (US Publication 2001/0045283 A1; herein “Leismer”) with the teachings of Hirth et al. (US Publication 2003/0122373 A1; herein “Hirth”).

In regards to claim 18, Ohmer discloses: A well system (as shown in at least figures 15-17), comprising: 
a Y-block (274, as shown in at least figures 15, 16A, 16B) having a pair of tubular components (272 & 250; or, 264 & 266, as shown in figures 15 and 17) coupled via linear sliding engagement of a first connector end with a second connector end (at least paragraphs [0088-0104] introduces for the tubing connections to be via stabbing to allow for forming the multilateral Y-block, as further shown in at least figures 15-17) at a non-tapered connection region (at least figures 15 and 17 introduces the first connector end and second connector end coupled to the tubulars to be non-tapered connecting regions in which seal 268, 278 secures the tubing connections), the first connector end having an exterior surface (exterior surface of the first connector end 264, 272) and the second connector end having an interior surface (interior surface of the second connector end 250, 266), and 
wherein the Y-block further comprises at least one control line (at least paragraph [0099] and figures 16 introduces “Flow in the segments 716 and 718 are directed to a common flow segment 720. The valves 712 and 714 are controlled by respective control lines 722 and 724 that are provided through a packer 726. The control lines 722 and 724 can be electrical control lines, hydraulic control lines, or other types of control lines. This enables remote and independent control of the valves. Although shown as two separate control lines, a single control line can also be used to control the valves 712 and 714, with different combinations of activating signals provided to selectively control one or both of the valves 712 and 714”).
However, Ohmer appears to be silent in regards to: tubular components coupled via linear sliding engagement of a first connector end with a second connector end;
	the first connector end having an exterior surface with a non-circular transverse cross-section and the second connector end having an interior surface with a corresponding non-circular transverse cross-section, the Y-block further comprising a locking mechanism comprising a wire disposed in corresponding radial grooves formed in the exterior surface of a non-tapered portion of the first connector end and in the interior surface of a non-tapered portion of the second connector end, which linearly locks together the first connector end and the second connector end,
wherein the non-circular transverse cross-section of the first connector end and the corresponding non-circular transverse cross-section of the second connector end, which slidably receives the first connector end therein, each comprises a pair of rounded ends connected by longitudinal flat sides, and 
wherein the Y-block further comprises an external bypass slot in at least one of the longitudinal flat sides for receiving at least one control line.
Nonetheless, Leismer teaches a downhole tubing connecter comprising of a control line. Leismer discloses: tubular components (18, 22; at least paragraph [0029] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing”) coupled via linear sliding engagement of a first connector end (see the illustration of figure 4 below) with a second connector end (see the illustration of figure 4 below);
	the first connector end having an exterior surface with a non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional about at least 34 establishes for a non-circular transverse cross-section of the exterior surface) and the second connector end having an interior surface with a corresponding non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional area about at least 32 establishes for a non-circular transverse cross-section of the interior surface),
wherein the non-circular transverse cross-section of the first connector end and the corresponding non-circular transverse cross-section of the second connector end, which slidably receives the first connector end therein (at least paragraphs [0029-0031] introduces “The embodiments shown in FIGS. 1 through 4 is a safety sub 10 comprising a first member 16, or upper connector, that has an upper end 18 adapted for connection to a downhole tubular or tool such as a production tubing. The connection may be by conventional threads or other conventional devices”; “The side surface of the finger 32 and the side surface of the slot 34 are in very close proximity and are preferably in sliding abutment”), each comprises a pair of rounded ends connected by longitudinal flat sides (at least figures 3-4 introduces the rounded ends, such as 32 and 31, which are connected to longitudinal flat sides, such as the walls of 34, 36), and 
an external bypass slot in at least one of the longitudinal flat sides for receiving at least one control line (at least paragraphs [0026-0033] and figure 3 introduces “The first and second members define a control line passageway 36 that, when the safety sub 10 is assembled, provides a passageway through which a control line 2 may be run”).

    PNG
    media_image1.png
    858
    675
    media_image1.png
    Greyscale

	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ohmer to include the teachings of Leismer, by modifying the downhole Y-block assembly comprising of tubular connector ends coupled to one another taught by Ohmer to include for the tubular components to be coupled via linear sliding engagement; the first connector end having an exterior surface with a non-circular transverse cross-section and the second connector end having an interior surface with a corresponding non-circular transverse cross-section; and an external bypass slot in at least one of the longitudinal flat sides for receiving at least one control line taught by Leismer to allow for monitoring devices, such as gauges, control systems, flow control devices, and other devices designed to recover hydrocarbons more intelligently (at least paragraph [0006]).
Furthermore, Ohmer in view of Leismer appears to be silent in regards to: comprising a locking mechanism comprising a wire disposed in corresponding radial grooves formed in the exterior surface of a non-tapered portion of the first connector end and in the interior surface of a non-tapered portion of the second connector end, which linearly locks together the first connector end and the second connector end.
Nonetheless, Hirth teaches connecting and securing downhole tubulars. Hirth discloses: comprising a locking mechanism comprising a wire (at least 500) disposed in corresponding radial grooves (at least 120, 130) formed in the exterior surface of a non-tapered portion of the first connector end and in the interior surface of a non-tapered portion of the second connector end (non-tapered portion of the respective surfaces are shown in light of the cross-sectional views of figures 1-2), which linearly locks together the first connector end and the second connector end (at least paragraphs [0023 and 0025] and figures 1-2 introduces “…illustrated in FIG. 2 is a locking member 500 which has been inserted into the rectangular path and extended therein. In the illustration of FIG. 2, the locking member 500 is a flexible metallic device such as wire. With the mating grooves 120, 130 aligned and the locking member 500 inserted therein, any axial or rotational movement between the components 100, 110 is prevented due to the direction and/or lead of the grooves 120, 130”). Examiner notes that though the teachings of Leismer refer to an alternative embodiment in which the structure disclosed therein can be attached to a tubing string, in which separation of the tubing/control line is created using “chemical, burning, mechanical, hydraulic or explosive means” (see at least paragraph [0035] of Leismer), the means are still reasonably applicable to the connection mechanism as disclosed in Hirth and still allow for the separation sub and the cutting function disclosure of Leismer to remain.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer to include the teachings of Hirth, by modifying the downhole tubing connection ends taught by Leismer to include for a locking mechanism comprising a wire disposed in corresponding radial grooves formed in the adjoining surfaces of tubular connecting ends taught by Hirth to allow for connecting tubulars together to produce a connection that has high bi-directional torque resistance (at least paragraphs [0003]). Furthermore, doing so, will allow for maintaining a strong connection between the tubulars while it is conveyed downhole to its target location.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-8, 10-14, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Applicant’s representative argues that the modification of incorporating a locking mechanism to the Leismer reference, would “render the prior art unsatisfactory for its intended purpose”, as the teachings of Leismer are directed to a shearing sub which allows for separating the first and second tubulars as well as the control line. Examiner notes that the teachings of Leismer refer to using an alternative way of creating separation of the tubing/control line on "a standard tubing string" using “chemical, burning, mechanical, hydraulic or explosive means”, instead of shear pins (see at least paragraph [0035] of Leismer). Examiner respectfully notes that these separating means are still reasonably applicable to the connection mechanism of the Hirth reference applied within the 35 U.S.C. 103 rejection herein, as the connected tubulars within the Hirth reference can be severed in the same manner as disclosed within the teachings of Leismer (separating a "standard tubing string using “chemical, burning, mechanical, hydraulic or explosive means” - paragraph [0035] of Leismer), and still allow for the separation sub and the cutting function disclosure of Leismer to remain. The teachings of Hirth introduces for having a locking mechanism to allow for connecting tubulars together to produce a connection that has high bi-directional torque resistance, which still can be separated using the “chemical, burning, mechanical, hydraulic or explosive means” as disclosed in the teachings of Leismer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676